Title: To Thomas Jefferson from Robert Smith, 19 January 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir:
            Nav Dep 19th. Jan 1802
          
          I do myself the honor to enclose a List of gentlemen, recommended for Surgeon’s Mates in the Navy.
          The Chesapeak & Constellation are both in want of officers of this grade—
          Mr. Rogers—of this city—has been recommended by judge Kilty—Mr. John A Smith—of Georgetown, by Doct. Worthington & others—Mr. Jos W New, by his father Colo New—& Mr Alexr. Mc.Williams has been appointed for a considerable time past, & acted on board the United States on her last cruise
          If you should see fit to nominate these Gentlemen to the Senate, we have employment for them all—
          I have the honor to be with great respect, Sir, your mo ob sr
          
            Rt Smith
          
        